Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE

The amendments filed 9/7/21 have been entered.  Claims 1 and 3-8 are allowed because while the prior art does not discloses the planar clamp surfaces and moving the member relative to each other (see Non-Final Rejection), it does not disclose the method wherein the moving of the clamp members relative to each other causes the opposed planar clamp surfaces to become non-planar clamp surfaces by automatically adjusting and substantially conforming to an arcuate shape and contour of an outer surface of the sleeve.  See section 11 of the Non-Final Rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748